Case: 2:18-cv-00908-SDM-SLO Doc #: 80 Filed: 09/02/20 Page: 1 of 2 PAGEID #: 765




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

 RICARDO VERNAIR DODSON,                     :   Case No. 2:18-cv-00908
                                             :
        Plaintiff,                           :   District Judge Choose an item.
                                             :   Magistrate Judge Sharon L. Ovington
 vs.                                         :
 GARY C. MOHR, et al.,                       :
                                             :
        Defendants.                          :
                                             :


                                         ORDER

       This matter has been recommitted for resolution of the parties’ ongoing discovery

dispute. The recommittal Order addressed a significant expectation placed on the parties

during discovery:

       Judicial intervention in discovery disputes by the Court is typically
       disfavored. S.D. Ohio Civ. R. 37.1. Parties are asked to resolve discovery
       disputes among themselves and to turn to the Court only as a last resort. Id.
       However, Defendants have not demonstrated a willingness to engage with
       Mr. Dodson. They have stated a reluctance to speak with Mr. Dodson via
       the telephone because he is incarcerated and because of the pandemic.
       (ECF No. 71, at 2.) Given this lack of communication and Mr. Dodson’s
       objections to Defendants’ discovery response, a status conference in this
       case may be appropriate.

(ECF No. 72 at, 2.)

       To determine whether a status conference is appropriate and to gain a fuller

picture of the parties’ ongoing discovery dispute, it is necessary to review the at-issue

Interrogatories and Requests for Production of Documents and Defendants’ written

answers and objections to them. Although Plaintiff has re-typed some of this information
Case: 2:18-cv-00908-SDM-SLO Doc #: 80 Filed: 09/02/20 Page: 2 of 2 PAGEID #: 766




into documents he has filed in the case, it is necessary for the Court to review a complete

copy of Plaintiff’s actual Interrogatories and Defendants’ responses and objections before

determining whether a status conference is appropriate.

       Defendants are therefore ORDERED to file, on or before September 8, 2020, a

complete copy of Plaintiff’s Interrogatories and Requests for Production that are the

subject of Plaintiff’s Motion (ECF #67), along with their answers and objections.



September 2, 2020                                s/Sharon L. Ovington
                                                 Sharon L. Ovington
                                                 United States Magistrate Judge




                                             2
